Title: To Thomas Jefferson from James Martin, [20 July 1796]
From: Martin, James
To: Jefferson, Thomas


                    
                        [S]ir
                        Long Isla[nd 20 July 1796]
                    
                    Having purchased near Jamaica on this Island the Whigs of the County nominated me to a task of which I enclose you the performance—it is not to a political but a Literary Character I present it, and  not that it is calculated to stand your Criticism but that it may amuse a leisure hour—it was very numerously attended and had a good effect as to delivery if it fills up agreeably some of those listless Moments which even the best informed Mind cannot but feel in the Country my purpose in it will be complete.
                    Accept it as a proof of my high respect and a trifling return for the polite attention you honour’d me with upon my Arrival in Philadelphia. Most obediently & faithfully yours
                    
                        James Martin
                    
                